DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 8, 2021 is acknowledged.  Claims 1-3, 5, 6, and 10-26 are pending in the application.  Claims 4 and 7-9 have been cancelled.  

Claim Objections
Claim 26 is objected to because of the following informalities: 
Applicant is advised that should claim 3 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the water dispersion” at line 1 of claim 24, which depends upon claim 1, lacks antecedent basis as there is no mention of a water dispersion in claim 1.
SEE ALSO claim 25 and the recitation of “the water dispersion” at line 1.  Claim 25 depends upon claim 21, but there is no mention of a water dispersion in claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Independent claims 1 and 21 pertain to frozen confection products and have been amended to include process steps for its preparation.  It is uncertain how these process steps impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Claims 1-3, 5, 6, and 10-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari WO 2007112504 (hereinafter “Ferrari”). 
With respect to claims 1 and 18, Ferrari teaches a base composition used to prepare frozen food products comprising at least one soluble fiber, such as pectin from citrus fruit, and at least one emulsifier, the base can be used to prepare fat-free or low in fat frozen food products, and the dairy component of an ice confection includes a “milk 
Ferrari also teaches the frozen confection comprises between 1.50 and 5.5 wt% (claim 1) or between 2.0 and 5.0 wt% (claim 18) fat relative to the total weight of the confection, the emulsifier is present in an amount of between 0.1 and 1.0 wt% relative to the total weight of the frozen confection, and the emulsifier and the citrus fiber are in a weight ratio of between 0.25 and 0.75 since Ferrari teaches the soluble fiber (citrus pectin) is used in an amount up to about 85% and the emulsifier is used in an amount up to about 15% of the base composition, the base composition makes up about 7% of the frozen food products in the examples (up to about 6% of soluble fiber/citrus pectin and up to about 1% of emulsifier in the frozen food product), and the frozen food products include fat-free or low-in-fat ice confections which are well understood in the art to typically include up to about 6% of fat (P6, L36-P7, L3; P8, L3-5; P12, L1-P13, L30; and P15, L15-P17, L18).  Thus, the fat content (0-6%), emulsifier range (up to about 1% in the frozen food product), and the weight ratio of emulsifier to citrus fiber as taught in Ferrari overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 2, 16, and 17, Ferrari teaches the amount of citrus fiber that overlaps the presently claimed ranges of between 0.1 and 5.0 wt% (claim 2), 0.3 and 3.0 wt% (claim 16), or between 0.5 and 1.5 wt% (claim 17) relative to the total weight of the confection since Ferrari teaches the soluble fiber (citrus pectin) is used in an amount prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claims 3 and 26, Ferrari is silent with respect to the modification of the citrus fiber (P5, L35-P6, L5).
Regarding claim 5, Ferrari teaches a base composition used to prepare frozen food products further comprising at least one soluble fiber (gum arabic/gum acacia, guar gum, locust bean gum and pectins) and at least one stabilizer (locust bean gum, guar gum, acacia gum, xanthan gum, carrageenan, sodium alginate, propane 1,2-diol alginate, pectins, cellulose, methyl cellulose, sodium carboxy methyl cellulose and the like) (P3, L16-19; P4, L8-12 and 21-29; P5, L35-P7, L4; and P8, L7-P9, L10).
With respect to claim 6, Ferrari teaches the base composition comprising soluble fiber (citrus pectin) and emulsifier makes up about 7% of the frozen food products in the examples (P15, L15-P17, L18).
Regarding claims 10-12, 14, 19, and 20, Ferrari does not expressly disclose the frozen food product contains ice crystals having a mean diameter of between 40 and 85 micros (claim 10), between 50 and 80 microns (claim 19), or between 60 and 75 microns (claim 20), has a meltdown time necessary to melt 30 grams of the frozen 
Absent any clear and convincing evidence to the contrary, the claimed mean diameter of the ice crystals, meltdown time, extrusion capacity, and overrun would naturally occur from said product since the claimed combination of ingredients, including the citrus fiber and emulsifier, and the quantities in the frozen confection have been shown in Ferrari, and these characteristics are intended result of the ingredients in the claimed product.
Further, it is understood that the mean diameter of the ice crystals relates to organoleptic properties of the frozen confection, such as creaminess and smoothness, and stabilizer(s) and emulsifier(s) are used in frozen confections to increase smoothness and consistency, improve air incorporation (overrun), slow ice crystal formation, provide appropriate viscosity for optimal processing (e.g., extrusion), and control meltdown.  Given that Ferrari teaches the soluble fiber provides a smooth structure to the frozen food product, the emulsifier assists in preventing the final frozen food product from becoming hard and icy and assists in maintaining a smooth and creamy texture over time, and the stabilizer (hydrocolloid) is responsible for adding viscosity to the mix and the unfrozen phase of the food product, extend the shelf life of the frozen food product by limiting ice recrystallization, and delays the crystallization of water during storage, and the combination of these ingredients contributes to the organoleptic properties of the frozen food product (P6, L23-35; P7, L5-11; P7, L28-P8, L1; P8, L7-15; P8, L33-P9, L6; P10, L20-25; and P11, L21-24),  it would have been obvious to one of ordinary skill in the aft before the effective filing date of the claimed Ferrari through routine experimentation to obtain a product with desirable organoleptic properties, including the claimed mean diameter of the ice crystals, meltdown time, extrusion capacity, and overrun.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 
With respect to claim 13, Ferrari teaches emulsifiers including mono- and di-glycerides of fatty acids; acetic acid esters thereof; mono and/or diacetyl tartaric acid esters thereof; sucrose esters of fatty acids; soy lecithin; sucroglycerides; propane 1, 2- diol esters of fatty acids and/or propylene glycol esters of fatty acids may be used (P7, L5-P8, L1).
Regarding claim 15, Ferrari teaches the frozen food product includes ice confections, frozen desserts, ice cream, gelato, mousse, and the like (P10, L12-18).
Regarding claim 21, Ferrari teaches a base composition used to prepare frozen food products comprising at least one soluble fiber, such as pectin from citrus fruit, and at least one emulsifier (P1, L24-25; P3, L16-19 and 31-35; P4, L8-12; P4, L21-P5, L7; P5, L35-P6, L5; P6, L23-P8, L1; P10, L12-25; P12, L33-35; and P13, L28-30).  Ferrari also teaches the emulsifier is present in an amount of between 0.1 and 0.5 wt% and the citrus fiber is present in an amount between 0.5 and 1.5 wt% relative to the total weight of the frozen confection as well as the amount of citrus fiber is greater than the amount of the emulsifier since Ferrari teaches the soluble fiber (citrus pectin) is used in an amount up to about 85% and the emulsifier is used in an amount up to about 15% of the Ferrari overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 22, Ferrari teaches the soluble fiber (citrus pectin) is used in an amount up to about 85% and the emulsifier is used in an amount up to about 15% of the base composition, and the base composition makes up about 7% of the frozen food products in the examples (up to about 6% of soluble fiber/citrus pectin and up to about 1% of emulsifier in the frozen food product) (P6, L36-P7, L3; ; P8, L3-5; P12, L1-P13, L30; and P15, L15-P17, L18).  Thus, the weight ratio of citrus fiber to emulsifier in the frozen food product (which includes up to about 6) as taught in Ferrari overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
Regarding claim 23, Ferrari teaches the base can be used to prepare fat-free or low in fat frozen food products, the dairy component of an ice confection includes a “milk fat” or “butterfat” component, and the frozen food product comprises at least one sweetener (P1, L24-25; P3, L28-35; P9, L12-P10, L6; P12, L33-35; and P13, L28-30).  The fat contents of the frozen food products taught by Ferrari overlap the presently claimed fat quantities since the frozen food products of Ferrari include fat-free or low-in-fat ice confections which are well understood in the art to typically include up to about 6% of fat. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 24, Ferrari teaches a base composition further comprising at least one soluble fiber (guar gum and/or locust bean gum) and at least one stabilizer (locust bean gum, guar gum, and/or carrageenan), and the base composition is combined with water (P3, L16-19; P4, L4-29; P5, L35-P7, L4; P8, L7-P9, L10; P11, L26-30; P14, L20-P15, L1; and P15, L15-P17, L18).
With respect to claim 25, Ferrari teaches a base composition used to prepare frozen food products further comprising at least one soluble fiber (gum arabic/gum acacia, guar gum, locust bean gum and pectins) and at least one stabilizer (locust bean gum, guar gum, acacia gum, xanthan gum, carrageenan, sodium alginate, propane 1,2-diol alginate, pectins, cellulose, methyl cellulose, sodium carboxy methyl cellulose and the like), and the base composition is combined with water (P3, L16-19; P4, L4-29; P5, L35-P7, L4; P8, L7-P9, L10; P11, L26-30; P14, L20-P15, L1; and P15, L15-P17, L18).

Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered.
Due to the amendments to the claims, the claim objections as well as the 35 USC 112 rejection in the previous Office Action have been withdrawn (P6-P8).  However, the claim objections and the 35 USC 112 rejection above are necessitated by the amendments made to the claims.
Applicant’s arguments with respect to Ferrari have been fully considered, but they are unpersuasive.
Applicant argues Ferrari fails to describe or suggest a composition including a citrus fiber, wherein the citrus fiber includes citrus pectin. There would have been no reasonable way for a person of ordinary skill in the art to have predicted from Ferrari that the presently claimed frozen confection including citrus fibers that include citrus pectin could have had all the numerous advantages described in the present application. Ferrari fails to describe or suggest compositions including citrus fibers that include citrus pectin, and Ferrari includes no example compositions that include soluble fiber derived from citrus fibers. Ferrari fails to describe or suggest the mouthfeel or meltdown of its composition, let alone how these qualities could be influenced by the use of citrus fibers including pectin. The presently claimed invention has advantages that could not have been reasonably predicted by a person of ordinary skill in the art hypothetically having Ferrari in hand.
Examiner disagrees.  Ferrari teaches a base composition for a frozen food product comprising at least one soluble fiber.  The soluble fiber includes pectin which In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Additionally, the characteristics as described by the Applicant are indeed expected in view of the prior art.  As discussed above, Ferrari teaches the combination of the in the base composition (including emulsifier and soluble fiber/citrus pectin) contributes to the organoleptic properties to the frozen food product and may be varied due to the variation in the desired taste as well as variation in the source product (P6, L23-35; P7, L5-11; P7, L28-P8, L1; P8, L7-15; P8, L33-P9, L6; P10, L20-25; and P11, L21-24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793